DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 12-21, 26-28, and 31 have been examined.

Claim Objections
Claim 14 is objected to because of the following informalities:  In the seventh line of 14, “aera” should be “area”.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  In the second line of claim 31, “enable” should be “cause”, to avoid any question of whether the instructions merely enable the processor to execute the recited steps by facilitating basic computer operations, instead of specifically instructing the processor to perform the steps constituting the claimed invention.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-7, 12, and 13 are allowed; claim 14 is objected to for an informality.
Claims 15-21 and 26-28 are allowed.
Claim 31 is objected to, but would be allowable upon correction of an informality
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Kim (U.S. Patent Application Publication 2019/0019145), discloses selecting a transportation vehicle out of an implied candidate group based on its proximity to a product pickup location (paragraphs 12, 63, and 72), but does not 
The claims have also been analyzed under 35 U.S.C. 101.  Although deliveries may be the result of purchases (commercial interactions), the claimed invention as such is not directed to commercial interactions, nor to other ways of organizing human activity, nor to mathematical concepts or mental processes.  They are therefore patent-eligible.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statements Regarding IDS
An International Search Report on PCT/CN2017/118687, dated 08 May 2018, was submitted with the Information Disclosure Statement of February 7, 2020, but not 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hand (U.S. Patent 8,386,283) discloses integration of real-time field data in chemical delivery vehicle operations.  Jang et al. (U.S. Patent 9,651,950) disclose mission re-planning for coordinated multi-vehicle task allocation.  Steves et al. (U.S. Patent 10,255,577) disclose a system and method for generating a delivery plan for multi-tier delivery schemes.  Schubert et al. (U.S. Patent 10,393,528) disclose systems and methods for navigation path determination for unmanned vehicles. 
Hand (U.S. Patent Application Publication 2011/0231217) discloses integration of real-time field data in chemical delivery vehicle operations.  Jang et al. (U.S. Patent Application Publication 2014/0025228) disclose mission re-planning for coordinated multi-vehicle task allocation.  Harris et al. (U.S. Patent Application Publication 2015/0278759) disclose a system and method for a vehicle delivery tracking service.  Kim (U.S. Patent Application Publication 2019/0019145) discloses a system and method for providing on-demand cargo transportation services.  Schubert et al. (U.S. Patent Application Publication 2019/0041219) disclose systems and methods for navigation path determination for unmanned vehicles. 

This application is in condition for allowance except for the following formal matters: 
The problems with claims 14 and 31, as set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762.  The examiner can normally be reached on 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762 or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	July 14, 2021